NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



                 United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted November 23, 2010
                                 Decided November 24, 2010

                                           Before

                             MICHAEL S. KANNE, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 09‐3811

UNITED STATES OF AMERICA,                           Appeal from the United States District
           Plaintiff‐Appellee,                      Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 02 CR 1138 ‐ 4 
ANTONIO OWENS, 
    Defendant‐Appellant.                            Ronald A. Guzmán,
                                                    Judge.

                                         O R D E R

        Antonio Owens wrote a demand note and then waited in the getaway car as his
accomplice robbed a bank.  The accomplice was later caught and fingered Owens.  A jury
found Owens guilty of bank robbery, see 18 U.S.C. § 2113(a), and the district court sentenced
him within the guidelines range to 145 months’ imprisonment.  We reversed the conviction
and remanded for a new trial because the district court had admitted evidence that Owens
previously robbed the same bank.  United States v. Owens, 424 F.3d 649, 657 (7th Cir. 2005). 
Owens was again found guilty at trial, but this time the court sentenced him to 162 months’
imprisonment.  On appeal we upheld the conviction but vacated the prison sentence
because the unexplained 17‐month increase raised a presumption of vindictiveness.  United
States v. Owens, 298 F. App’x 505, 508 (7th Cir. 2008).  On remand the district court
reimposed the original 145‐month term.  
No. 09‐3811                                                                               Page 2

       Owens filed a notice of appeal, but his appointed lawyer has concluded that the
appeal is frivolous and moves to withdraw.  See Anders v. California, 386 U.S. 738, 744 (1967).
Owens has not responded to counsel’s motion.  See CIR. R. 51(b).  We confine our review to
the potential issue discussed in counsel’s facially adequate brief.  See United States v. Schuh,
289 F.3d 968, 973‐74 (7th Cir. 2002).

        This third appeal would be limited to sentencing issues arising from the last remand. 
See United States v. Swanson, 483 F.3d 509, 515 (7th Cir. 2007); United States v. Parker, 101 F.3d
527, 528 (7th Cir. 1996).  And the only conceivable sentencing issue identified by counsel is
whether Owens could challenge the reasonableness of the prison term.  The term is within
the guidelines range, and thus we would presume it to be reasonable.  See Rita v. United
States, 551 U.S. 338, 347 (2007); United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). 
Counsel observes that the district court considered Owens’s arguments in mitigation,
including the need to care for his sick mother and his participation in drug treatment while
in prison.  But given the nature of Owens’s crime, the court still concluded that 145 months
was an appropriate sentence.  Counsel has not proposed any reason to upset the
presumption of reasonableness, and so we agree with counsel that a reasonableness
challenge would be frivolous.     

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.